

115 HR 7270 IH: COASTAL Implementation Act of 2018
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7270IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Weber of Texas (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Natural Resources, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Omnibus Public Land Management Act of 2009 to clarify the authority of the
			 Administrator of the National Oceanic and Atmospheric Administration with
			 respect to post-storm assessments, and for other purposes.
	
 1.Short titleThis Act may be cited as the COASTAL Implementation Act of 2018. 2.Named Storm Event Model and post-storm assessments (a)Amendments to the Omnibus Public Land Management Act of 2009Section 12312 of the Omnibus Public Land Management Act of 2009 (33 U.S.C. 3611) is amended—
 (1)in subsection (a)— (A)in paragraph (2), by striking the period at the end and inserting the following: , except that the term shall not apply with respect to a State or territory that has an operational wind and flood loss allocation system.;
 (B)in paragraph (6), by inserting sustained before winds; and (C)in paragraph (7), by striking that threaten any portion of a coastal State and inserting for which post-storm assessments are conducted;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by striking 540 days after the date of the enactment of the Consumer Option for an Alternative System to Allocate Losses Act of 2012 and inserting December 31, 2019; and
 (II)by striking by regulation; (ii)in subparagraph (B), by striking every and inserting an; and
 (iii)by adding at the end the following:  (C)Public reviewThe Administrator shall seek input and suggestions from the public before the Named Storm Event Model, or any modification to the Named Storm Event Model, takes effect.; and
 (B)in paragraph (2)— (i)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
 (ii)by inserting after subparagraph (A) the following:  (B)Data collection (i)In generalUpon identification of a named storm under subparagraph (A), and pursuant to the protocol established under subsection (c), the Administrator may deploy sensors to enhance the collection of covered data in the areas in coastal States that the Administrator determines are at the highest risk of experiencing geophysical events that would cause indeterminate losses.
 (ii)Rule of constructionIf the Administrator takes action under clause (i), that action may not be construed as indicating that a post-storm assessment will be developed for any coastal State in which that action is taken.
 (C)Identification of indeterminate losses in coastal StatesNot later than 30 days after the first date on which sustained winds of not less than 39 miles per hour are measured in a coastal State during a named storm identified under subparagraph (A), the Secretary of Homeland Security shall notify the Administrator with respect to the existence of any indeterminate losses in that coastal State resulting from that named storm.;
 (iii)in subparagraph (D), as so redesignated— (I)by striking identification of a named storm under subparagraph (A) and inserting confirmation of indeterminate losses identified under subparagraph (C) with respect to a named storm; and
 (II)by striking assessment for such named storm and inserting assessment for each coastal State that suffered such indeterminate losses as a result of the named storm;
 (iv)in subparagraph (E), as so redesignated— (I)by striking an identification of a named storm is made under subparagraph (A) and inserting any indeterminate losses are identified under subparagraph (C); and
 (II)by striking for such storm under subparagraph (B) and inserting under subparagraph (D) for any coastal State that suffered such indeterminate losses; and (v)by adding at the end the following:
							
								(F)Separate post-storm assessments for a single named storm
 (i)In generalThe Administrator may conduct a separate post-storm assessment for each coastal State in which indeterminate losses are identified under subparagraph (C).
 (ii)TimelineIf the Administrator conducts a separate post-storm assessment under clause (i), the Administrator shall complete the assessment based on the dates of actions that the Administrator takes under subparagraphs (C) and (D).; and
 (3)in subsection (c)— (A)in paragraph (1), by striking 540 days after the date of the enactment of the Consumer Option for an Alternative System to Allocate Losses Act of 2012 and inserting December 31, 2019;
 (B)in paragraph (2), by inserting , in the discretion of the Administrator, after of sensors as may; and (C)in paragraph (4)(B), by inserting and expend after receive.
 (b)Amendments to the National Flood Insurance Act of 1968Section 1337 of the National Flood Insurance Act of 1968 (42 U.S.C. 4057) is amended— (1)in subsection (a)—
 (A)in paragraph (3), by striking the period at the end and inserting the following: , except that the term shall not apply with respect to a State or territory that has an operational wind and flood loss allocation system.; and
 (B)in paragraph (5), by inserting sustained after maximum; (2)in subsection (b)—
 (A)in paragraph (1), by striking establish by rule and inserting publish for comment in the Federal Register; and (B)in paragraph (2)(B), by inserting after Elevation Certificate the following: , or other data or information used to determine a property's current risk of flood, as determined by the Administrator,;
 (3)in subsection (c)(3)(A)(i), by striking the issuance of the rule establishing the COASTAL Formula and inserting publication of the COASTAL Formula in the Federal Register as required by subsection (b)(1); (4)in subsection (h)—
 (A)by inserting that issues a standard flood insurance policy under the national flood insurance program after company; and (B)by striking or the COASTAL Formula and inserting , the COASTAL Formula, or any other loss allocation or post-storm assessment arising under the laws or ordinances of any State;
 (5)in subsection (i), by striking after the date on which the Administrator issues the rule establishing the COASTAL Formula under subsection (b) and inserting 60 days after publication of the COASTAL Formula in the Federal Register as required by subsection (b)(1); and
 (6)by adding at the end the following:  (k)Rule of constructionNothing in this section shall be construed to create a cause of action under this Act..
				